Citation Nr: 1222417	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-29 155	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to August 9, 2010, and in excess of 50 percent since August 9, 2010, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter initially arose before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.

As discussed herein, due to the Veteran's death, the Board herein dismissed the appeal.  The Veteran's wife filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, in July 2011.  VA Fast letter 10-30 (Aug. 10, 2010) states that, if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution.  Here, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.    



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1966 to August 1969.  The appellant is the Veteran's widow.

2.	The Board has been notified by the Department of Veterans Affairs (VA) Regional Office, Denver, Colorado, that the appellant died in May 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
H. N. Schwartz
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


